 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Monica Granillo, et al.,                         No. CV-19-00529-TUC-CKJ (MSA)
10                     Plaintiffs,                        ORDER
11       v.
12       Ethicon LLC, et al.,
13                     Defendants.
14
15             On February 12, 2020 Magistrate Judge Maria S. Aguilera issued a Report and
16   Recommendation (Doc. 59) in which she recommended the Court enter an Order granting
17   in part and denying in part Defendants’ Motion for Partial Summary Judgment (Doc. 26).
18             The Report and Recommendation advised the parties that any party may serve and
19   file written objections within fourteen (14) days of being served with a copy of the Report
20   and Recommendation. No objections have been filed within the time provided by Fed. R.
21   Civ. P. 72(b)(2).1
22             After an independent review, the Courts finds it appropriate to adopt the Report and
23   Recommendation and grant in part and deny in part Defendants Ethicon, Inc. and Johnson
24   1
       The standard of review that is applied to a magistrate judge’s report and recommendation
     is dependent upon whether a party files an objection – the Court need not review portions
25   of a report to which a party does not object. Thomas v. Arn, 474 U.S. 140, 150 (1985).
     However, the Court must “determine de novo any part of the magistrate judge’s disposition
26   that has been properly objected to. The district judge may accept, reject, or modify the
     recommended disposition; receive further evidence; or return the matter to the magistrate
27   judge with instructions.” Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).
     Nonetheless, “while the statute does not require the judge to review an issue de novo if no
28   objections are filed, it does not preclude further review by the district judge, sua sponte or
     at the request of a party, under a de novo or any other standard.” Thomas, 474 U.S. at 154.
 1   & Johnson’s Motion for Partial Summary Judgment. (Doc. 26).
 2         Accordingly, IT IS ORDERED:
 3         1.    The Report and Recommendation (Doc. 59) is adopted.
 4         2.    Defendants Ethicon, Inc. and Johnson & Johnson’s Motion for Partial
 5               Summary Judgment (Doc. 26) is granted in part and denied in part.
 6               a. On Counts Two, Three, Four, Seven, Eight, Nine, Ten, Eleven, Twelves,
 7                   Thirteen, Fourteen, and Fifteen, Defendants’ summary judgment is
 8                   granted.
 9               b. On Count One, summary judgment is granted in part and denied in
10                   part. To the extent Plaintiffs have alleged claims of negligent
11                   manufacture and negligent failure to warn, summary judgment is granted.
12                   To the extent Plaintiffs have alleged a claim of negligent design,
13                   summary judgment is denied.
14         3.    Counts One (in part), Five, Six, Sixteen, Seventeen, and Eighteen remain for
15               trial.
16         Dated this 17th day of March, 2020.
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
